                                               EXHIBIT 14




                                                                                               I'Wl..-   Received.
                                                                                               ~o~~~lliCI of Enforcemem
                             Hobne Roberts &Owen LLP
                                                                                                 FEB 2 3 2000
                                                                                         C<lmpllance & Env. Justice

                            · February 22, 2000

                                                                  II
                                                              EXHIBIT NO.
                                                              DATE~
                                                                                                                              II
                                                                 :M.   :MorfJan

                             BYHAND DEUJ'ERY

                             Kelcey Land
                             United States Environmental Protection Agency
                             Technical Enforcement Program, 8ENF~T
                             999 18th Street, Suite 500
                             Denver, Colorado 80202
 Kulllet/t W.: Lwul
 (303)866-0409
                             Re:     Response to Second Request for Information; Libby, Montana
 lwulk@/rra_rz~~n


                             Dear Ms. Land:
Attorney.r at Law
                             Enclosed please find W.R. Grace's response to the Second Request for
1700 Linr:olrt Street        Information Regarding the Libby Asbestos site.
Su~4100
lk.-r, OJ/orodo         -    If you have further questions, please· do not hesitate to call.
80?.03-4541



                            VK3Wq
'lilt {303)861~7000
f= (303)866-()200
www.hro.wm

Duwer
Sall/Ak City                 Kenneth W. Lund
Bouldor
Colorado Sprin!Jl
                              KWL:cg
Loru!on
                              Enclosures
                            · cc: David M. Cleary




                                                                               PLAINTIFF'S                                    m GOVERNMENT
                                                                                                         exhibitsticker.com




                                                                                                                              ~   EXHIBIT
                                                                                 EXHIBIT

                                                                           SC-EOJ-6435
                                                                                                                              i ~~Cf          I

                                                                                                                                            0629
            Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 1 of 28
                              W.R. GRACE & CO.- CONN.
                          RESPONSE TO THE SECOND REQUEST
                 FOR INFORMATION REGARDING THE LIBBY ASBESTOS SITE

 GENERAL OBJECTIONS

             W.R. Grace & Co.-Conn. ("Grace") makes the following General Objections:

 1.         Grace objects to the Request, and to each paragraph therein, on the grounds that it is
            overly broad, unduly burdensome and prohibitively time consuming, and some of the
            information requested could be located and identified as easily by the U.S. Environmen~al
            Protection Agency ( 11EPA") as by Grace.

 2.         Grace objects to the Request, and to each paragraph therein, to the extent it calls for
            information or docwnents that are protected under the attorney-client privilege or the
            work product doctrine.

 3.         Grace objects to the Request, and to each paragraph therein, to the extent the Request
            seelcs to.iropose on Grace an obligation to obtain information or documents from third
            persons or others, which are not in Grace's custody or control.

4.          Grace objects to the Request, and to each paragraph therein, to the extent that it calls for
            disclosme of information subject to Montana's constitutionally protected right to privacy.

5.          Grace objects to the Request, and to each paragrapb therein, to the extent that it calls for
            disclosure of confidential information in which there is an actual and reasonable
            expectation of privacy.

6.          Grace objects to the Request, and to each paragraph therein, to the extent that it calls for
            disclosure of confidential information to the extent that it could subject Grace to claims
            by persons or entities asserting that such information was impermissibly disclosed.

7.          Grace objects to the Request, and to each paragraph therein, to the extent that it calls for
            the disclosure of confidential or proprietary business information and/or infonnation
            protected under various trade secret and intellectual property laws.

8.          Grace objects to the Request, and to each paragraph therein, to the extent that it seeks to
            impose on Grace an obligation or obligations outside the purview of EPA's authority -
            under 42 U.S.C. § 9604(e).

9.          The following answers are based upon facts known or believed by Grace at the time of
            answering these questions. Much of the information is sought from many years ago and
            is, therefore, difficult or impossible to reconstruct or retrieve. Grace therefore reserves
            the right to amend theSe answers as and if new or better information becomes avaihible to

M595382v4




                                                                                                           0629-02
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 2 of 28
              it or if errors are discovered. Further, Grace will be producing docmnents in response to
              EPA's First Information Request (letter dated December 7, 1999 as amended by letters
              dated January 6, 2000 and January 28, 2000) which likely contain additional information
              relevant to these questions. In answering these questions, Grace sought assistance from
              current employees as well as other individuals generally familiar with the histozy of the
              Libby facility and the documents; however, EPA did not provide Grace with adequate
              time to review all of the documents potentially relevant for answering these questions.

  OBJECTIONS TO THE INSTRUCTIONS AND DEFINITIONS

          Without waiving or limiting its General Objections, Grace makes the following
  objections to the Instructions and Definitions, and to all requests for infonnation that purport to
  use these InstrUctions and Definitions:

  1.         Grace objects to Defmition No. 1, and to all questions that purport to utilize this
             definition, insofar as they apply to "contractors, trustees, partners, predecessors,
             successors, assigns and agents" on the grounds that the definition is overly broad and that
             to respond to any request using this definition would be unduly burdensome and             ·
             prohibitively time consuming. Grace also objects to this definition to the extent that it
             seeks information or documents from third persons or others, which are not in Grace's
             custody or control.

 2.           Grace objects to Definition No. 3, and to all questions that purport to utilize this
              definition, on the grounds that the definition of "Facility" or "Site" is vague, ambiguous,
              overly broad and unduly burdensome. In particular, Definition No. 3 provides that the
              term Facility or Site includes locations "near the town of Libby, Montana," "all
             .associated facilities," and "any other former W.RGrace facilities located inlor near the
              town of Libby, Montana" but fails to draw a distinct boundary or location of what
             comprises the Site or Facility. Absent a reasonable or coherent definition of that term,
             Grace cannot reasonably ascertain the location or boundaries of the Site or Facility which·
             is subject to the Request.

3.           Grace objects to Definition No. 5, and to all questions that purport to utilize this
             definition, on the grounds that the definition is overly broad, vague and ambiguous to the
             extent defmition includes infonnation regarding "all substances that have been g~nerated,
             treated, stored, or disposed of or otherwise handled at or transported to the Site." The
             term "all substances" is not defined and is subject to differing opinions as to its ordinary
             meaning. Grace further objects to Definition No. 5 to the extent that it p~orts to utilize
             the definition of "Site" contained in Definition No. 3.

4.           Grace objects to Definition No. 6, and to all questions that purport to utilize this
             definition, on the grounds that the definition is overly broad, vague and ambiguous to the
             extent definition provides that "ore shall be interpreted to mean all rocks and materials"
             containing a variety of materials. The definition of ore is also vague, overly broad and


NS95382 v4
                                                      2



                                                                                                        DD1'f453

                                                                                                            0629-03
  Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 3 of 28
              ambiguous because it implies that any mateiial containing even trace or background
              levels of these materials may be deemed to come within the definition of "Ore".

  5.          Grace objects to Definition No.7 and to all questions that pwportto utilize this
              definition, on the grounds that the definition is overly broad, vague and ambiguous.
              Grace further objects to Definition No. 7 to the extent that it pwports to utilize the
              definition of "Ore" contained in Definition No. 6.

                                                QUESTIONS

  Question 1:

         List the JUI}ne, address, phone number, corporate title or job description for each person
 who contributed to these answers. The person or persons who answered any question should be
 identified in each answer by their initials.

 Response Question 1: ·

         Grace incorporates here by reference its General Objections and its Objections To The
 Instructions and Definitions. Grace further objects to Question 1 as vague, ambiguous, overly
 broad and unduly burdensome to the extent that it requests information regarding anyone to
 "contributed" to these responses. The term "contributed" is not defined and is subject to differing
 opinions as to its ordinary meaning. Grace further objects to Question 1 to the extent it calls for
 information protected under the attorney-client privilege or the work product doctrine. Without
 waiving these objections, Grace responds as follows:

 1.    Alan R. Stringer, W.R. Grace & Co.-Conn., 317 Mineral Avenue, Libby, Montana;
 406-293-3964; former Libby mine superintendent and general manager.

2.     Eric Moeller, Sales & Marketing Manager, W.R. Grace.& Co., Grace Specialty     .
Vermiculite, 62 Whittemore Avenue, Cambridge, Massachusetts 02140; 617-498-4346; former
geologist at Libby mine.

Question2:

        List the location·for all facilities, owned, leased or operated by WR.G at any time between
the purchase and the closure of the Zonolite Mine in Libby, Montana (including, but not limited
to: the Zonolite Mine itself, the export facility, the sizing, screening facility, the facility located
                                                                                   .
near the ball fields and the exfoliation plant) located in Lincoln County, Montana ·

Response Question 2:

        Grace incorporates here by reference its General Objections and its Objections To The·
Instructions and Definitions. Grace objects to Question 2 as vague, ambiguous, overly broad
and unduly burdensome to the extent that it seeks information regarding the "Zonolite Mine", the

fS9.s3S2 v4
                                                      3



                                                                                                       0011454
                                                                                                          0629-04
  Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 4 of 28
  "export facility," the "sizing/screening facility," a facility located "near the
                                                                                ball fields," and an
  exfoliation plant "located in Lincoln County, Montana". These terms are not defined and
  Question 2 fails to adequately identify the location or boundary of the "facilities" or
  "sites" subject to this request. Without waiving these objections, Grace responds as foiJows:

              Grace owned or leased the following paicels ofland in Lincoln County: (1) the mine and
 mill area located approximately 8-9 miles north of Libby, Montana (on Rainey Jackson Creek
 access road); (2) the screen or loading facility located approximately 5 miles north of Libby on
 Highway 37 and included approximately 255 acres on both sides of the Kootenai River; (3) a
 parcel of approximately 19 acres was in the City ofLibby next to the river just off Highway 37
 (adjacent to two little league ball fields which were on Grace property), this parcel included the
 office and a small area containing bagging, storage, and miscellaneous facilities, an expanding
 plant was located on this parcel from sometime in the 1930s to approximately 1969 or 1970; this
 parcel is sometimes referred to as the "export" area; (4) an approximately 5 acre parcel was
 owned by Grace and used as a public ball field adjacent to St. John's Hospital, located at
 Louisiana and 3rd in Libby; (5) an office at 317 Mineral Avenue in Libby, preswnably leased by
 Grace, used as the mine manager's and sales office; and (6) a half-acre parcel leased by Grace
 adjacent to the Burlington Northern railroad. Although Grace bas no specific information at this
 time, Grace may have used or owned one or more other parcels in Lincoln County between 1963
 and 1990. ARS

 Question 3:

              With respect to each facility so identified, provide the following infonnation:
              a.      Years of operation.
              b.     A description of the operation(s) (e.g. sizing and/or screening) that were
                     performed at each such location and the purpose of each such operation.
              c.     A description of the raw materials and ftnished products introduced and produced
                     at each such location
             d.      How were the raw materials and :finished products transported to and    from each
                     such location?
             e.      On an estimated daily basis. what was the amount of vermiculite (in weight or
                     volume) stored at each such facility?
             f.      On a yearly average, how many employees worked at each such location?
             g.    · Was vermiculite ore or product given to employees or the general public at any
                     such location?
             h.      Did the state of Montana issue any permits (e.g. water or air) that were applicable
                     to the operations at any such location?
             i.      Was venniculate ore or product stored at any such location in a rnanne.r that
                     permitted uncontrolled access to such product by employees or the general public?

Response Question 3:

        Grace incorporates here by reference its General Objections and its Objections To The
Instructions and Definitions. Grace also objects to Que5tion 3 to the extent it purports to

fS9Sl82 v4
                                                     4




                                                                                                       0011455

                                                                                                           0629-05
  Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 5 of 28
 incorporate the definition of"Facility" or "Site" contained in Definition No.3. Grace further
 objects to Question 3 as vague, ambiguous, overly broad and unduly burdensome to the extent it
 seeks information regarding a facility "so identified." This term is neither defined nor adequately
 referenced and accordingly is subject to differing opinions as to its ordinary meaning. Grace
 further objects to the subpart of this Question 3 as follows:

         Subpart b Grace objects to Subpart b as vague, ambiguous, overly broad and unduly
 burdensome to the extent that it requests information regarding "operation(s)" performed at
 "such location." These terms are neither defined nor adequately referenced and accoidingly are ·
 subject to differing opinions as to their ordinary meaning.

        Subpart c Grace objects to Subpart c as vague, ambiguous, overly broad and unduly
 burdensome to the extent that it requests information regarding "raw materials,'~ "finished
 materials," at "each such location." These terms are neither defmed nor adequately referenced
 and accordingly are subject to differing opinions as to their ordinary meanings.

        Subpart d Grace objects to Subpart d as vague, ambiguous, overly broad and unduly
 burdensome to the extent that it requests information regarding "raw materials," "finished
 materials," at "each such location." These terms are neither defined nor adequately referenced
 and accordingly are subject to differing opinionS as to their ordinary meanings.

        Subpart e Grace objects to Subpart e as vague, ambiguous, overly broad and unduly
burdensome to the extent that it requests information regarding "each such facility" and
"storage." In particular, "storage" can include significant variance in terms of the time period
referenced. These tenns are neither defined nor adequately referenced and accordingly are
subject to differing opinions as to its ordinary meaning. Grace further objects that the request is
overly broad to the extent that the time period is \Uldefined and may request information
regarding persons or entities which are not within Grace's control.

          Subpart f Grace objects to Subpart f as vague, ambiguous, overly broad and unduly
  burdensome to the extent that it requests information regarding "each such location." This term
  is neither defined nor adequately referenced and accordingly is subject to differing opinions as to
  its ordinary meaning. Grace also objects to this request as being is overly broad and unduly
. burdensome to the extent that it seeks information regarding "all employees."

        Subpart g Grace objects to Subpart g as vague, ambiguous, overly broad and unduly
burdensome to the extent that it requests information regarding "such location" and "venniculite
ore or product." These terms are neither defmed nor adequately referenced and accordingly are
subject to differing opinions as to their ordinary meanings.

        Subpart h Grace objects to Subpart h as vague, ambiguous, overly broad and unduly
burdensome to the extent that it requests information regarding "any such location., and
"applicable to operations." These terms are neither defined nor adequately referenced and
accordingly are subject to differing opinions as to 1heir ordinary·meanings. Grace also objects to
this request to the extent that it may seek infonnation regarding regulatoty actiVity _Which is

t15!1S382v4
                                                  5




                                                                                                        0629-06
  Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 6 of 28
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - · - - - · - · _, .... · - · - -




             outside the purview ofEPA's authority under 42 U.S. C. § 9604(e). Grace objects to this request
             as overly broad and unduly burdensome to the extent the information requested could be located
             and identified as easily by the U.S. Environmental Protection Agency ("EPA") as by Grace.
             Grace also objects to Question 3 to the extent that it requests confidential or proprietary business
             information and/or information protected under various trade secret and intellectual property
             laws.                                                          ·

                     Sub.part i Grace objects to Subpart i as vague, ambiguous, overly broad and unduly
             burdensome to the extent that it requests information regarding "such location/' "Wlcontrolled
             access," and "such product." These tenns are neither defined nor adequately referenced and
             accordingly are subject to differing opinions as to their ordinary meanings.

                         Without waiving these objections, Grace responds as follows:

             Response 3a-d:

                         Mine and Mill.

                   Vermiculite mining first began in Libby in approximately 1922, conducted by· Mineral
             Carbon and Insulating Co., which changed its name to Zonolite Co. in 1923.

                   Grace first began mining vermiculite in Libby after it acquired the assets of the Zonolite
             company in 1963. Grace stopped mining vermiculite in Libby in September 1990.

                     The vermiculite was mined using open strip urining techniques. The vermiculite deposit
            was a massive biotite intrusive such that the vermiculite was mined as a continuous 100 foot
            thick layer cove_ring the biotite core of the mountain. After overburden was removed, the areas
            of vermiculite were drilled and blasted, and the material was picked up and put in 85 ton open
            bed haul trucks. The trucks took the material to a transfer point where they duritped the material
            into a large hopper. There were steel bars on top of the hopper, which acted to separate any large
            rock out ofthe material. From the bottom of the hopper, the material went through a mechanical
            shaking screen. The vermiculite went through the screen and the waste rock was left on top.

                     The process of mining and separating the ore remained the same throughout the mine
            operations, but the equipment at the transfer point and elsewh~e changed somewhat over time.
                                                      of
            Prior to 1974, the ore from the bottom the hopper was sent to separate silos depending on
            grade and sizing, which were then combined via draw points at the bottom to produce a blended
            mill feed. Starting in 1974, the vermiculite ore that fell through the screen (less than 5/8"
            diameter) was transported on an open conveyor belt with a cover to the Ore Storage and Blending
            facility where a mechanical distnbutor piled the ore in layers to start the process of blending a
            uniform feed for the mill. While the ore was being stacked into a pile on one side of the dome, a
            reclaimer was removing ore from another pile by cutting the layers previously laid down. The
            reclaimed and blended ore was placed on an open conveyor belt with cover and carried to the
            mill surge bin.


            1595382\'4
                                                               6




                                                                                                                0011457
                                                                                                                    0629-07
             Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 7 of 28
         The original dry mill was used from 1922 through 1974. A wet mill, which
 supplemented the dry mill, was completed by The Zonolite Company in 1954. Grace operated
 the dry and wet mills starting in Aprill963. Grace replaced both mills in 1974 with a new wet
 mill, which was used          until
                             the facility ceased operations in 1990. The dry mill consisted of a
 series of screening operations which resulted in a concentrated vermiculite. Starting in 1954, the
 material went from the transfer point to the wet mill where it was sprayed with water and sent
 through screenings which removed some of the waste materials, and other processes that
 concentrated the ore. After it left the original wet mill, the concentrated ore went to the dry mjll
 for further separation processes. Some of the methods of processing the venniculite in the dry
 mill and 1954 wet mill changed over time, but the basic process remained the same from the time
 Grace purchased the facility through 1974.

          After.1974, a new wet mill was constructed using a different technology. The ore
 containing approximately 20-25% vermiculite was fed to several wet vibrating screens and
 separated into different sizes. The larger sized particles. after being thoroughly washed, were
 separated into vermicuJite concentrate and tailings. The fme ore was washed in several
 additional stages, screened, and separated from very fine particles and mud or slimes. The fme
 vermiculite was then separated from its gangue by froth flotation. All sizes ofvennicuJite were
 recombined, dewatered and dried on a fluid bed dryer. The concentrate, which was collected in a
 bin at the mill, was transported 1700 feet on a surface tramway to another bin installation near
 the bottom of the mountain. From there, the concentrate was hauled to the screening, storage,
 and shipping point on the Kootenai River.

         Near the bottom of the ore skip was a metal covered building made of hand hewn wood
 timbers that had been used at some time as a vermiculite expanding location. Grace dismantled
 the building in the early I 980s.

         The Superior Asbestos Company, a wholly-owned subsidiary of the Zonolite Company,
installed a pilot plant in the mill building in early September 1962 to investigate the commercial
uses, if any, for tremolite. No raw asbestos concentrate was ever sold although samples were
sent to prospective purchasers through approximately December 1964.

             Screen Facility

        At the screening and storage area, the vermiculite concentrate was divided into four or
five commercially sized fractions and stored in silos or a: covered three-sided building. As orders
were placed, the vermiculite concentrate was transferred by underground-conveyor to the river
and on a suspended conveyor belt over the Kootenai River where it was emptied into rail cars
and shipped to various expanding plants. The screen facility was used by Grace from 1974
through 1990. Between 1963 and 1974. the concentrate was separated after coming out ofthe
mill and transported down to the storage area in the various sized fractions and stored in silos and
the shed.




1595382 v4
                                                 7




                                                                                                     nn114.!iR

                                                                                                        0629-08
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 8 of 28
               Ex.port Area

         Grace operated the expanding plant at this location from April 1963 until closing the
 plant in approximately 1969. In the expanding plant, the vermiculite concentrate was heated in a
 furnace to cause the moisture in the venniculite to tum to steam and exfoliate the vermiculite
 (like popping popcorn). There was also a bagging facility at the export area used by Grace from
 April 1963 and sporadically through 1990. In the 1980s, very little of the concentrate was
 bagged prior to export; rather, most vermiculite concentrate was shipped out in bulk from the
 screen facility. If a special order requested bagged concentrate, the concentrate was hauled from
 the screen facility to the bagging area in Libby where it was unloaded into an elevator and bagged
 in 15 to 20 pound bags. During the 1980s, the research department conducted experiments with
 different vermiculite concentrate products.                   ·

               Louisiana and 3"'

        Grace did not use the property at this area for any processing or storing of vermiculite.
 This property was owned by Grace but used as a ball field.

               Office Lease

        To Grace's knowledge, this property was never used in association with any venniculite
 or vermiculite products. Rather, this property was used for office personnel and purposes only.

               BN Railroad Lease

        To Grace's knowledge, this property was never used in association With any vermiculite
or vermiculite products. Rather, this property was used by Grace solely for the purposes of fuel
storage. At his time, Grace cannot specify the specific dates this property was leased and/or used
for fuel storage. ARS, EM

Question 3e:

        On an estimated daily basis, what was the amount ofverrniculite (in weight or volume)
stored at each such facility?

Remonse 3e:

       Grace cannot accurately estimate the daily storage ofvenniculite at each location from
1963 to 1990.

        At the mine and mill, ore was in process at all times with vermiculite concentrate being
processed on a daily basis. In the Ore Storage and Blending Building, the vermiculite ore was
constantly being stacked and removed. The amount of vermiculite ore that passed through the
milling process varied both os a daily basis and over the years of operation and depended on
severn! factors including but not limited to the amount of ore mined on ·a given day, the

~595382   v4
                                                 8



                                                                                                    nn114!iD

                                                                                                     0629-09
  Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 9 of 28
   percentage of vermiculite in that portion of the ore body, the rate of reoovery of vermiculite in
   the mill, the demand for vermiculite concentrate in the market, and the amount of vermiculite
   concentrate at the screen facility. The average daily production from the mine and milling
   operation was between 800 and 1000 tons of finished vermiculite concentrate in the 1980s and
.- was between 500 and 1000 tons of finished vermiculite concentrate per day between the late
   1960s and 1970s. ARS ·

         At the screen faciJity, Grace stored vermiculite concentrate in silos or the storage shed. In
  the 1980s, a maximum of 40,000 tons ofvenniculite concentrate was stored on a daily basis that
  ebbed and flowed as orders wer;e placed and filled.

         At certain times, Grace stored smaller quantities of veriniculite concentrate and
  sometimes expanded vermiculite at the Export Area. Storage of expanded vermiculite
  associated with the expanding plant probably occurred; however, Grace cannot specify how
  much expanded vermiculite was stored or where.

         Grace is not aware of storage of any vermiculite ore or concentrate at the ballfield at
  Louisiana and 3rd or at the BN Railroad lease property.

  Question 3f:

              On a yearly average, how many employees worked at each such location?

  Response 3f:

          Grace cannot state a yearly av~e of employees at any particular location in or around
  Libby. Rather, Grace employed people in a variety of changing positions with very few people
  assigned to only the mine or the null; most people worked in some ancillary service area such as
  quality control, research, administrative, mobile equipment repair, warehousing, or maintenance.
  By the 1980s, however, no Grace employees were stationed in town.

         In the aggregate, Grace employment in Libby was at a maximum of about 200 in the late
  1970s, stabilized at about 120 people through 1983, and then reduced to approximately 80 people
  from 1984 through closure of the mine. ARS

. Question 3g:

         Was vermicuiite ore or product given to employees or the general public at any such
 location?

 Response3g:

        Yes. Vermiculite concentrate was available for employees to take home for use in their
 gardens. Expanded vermiculite was available for employees to take home for persona] use.
 Employees were· required to obtain permission from their supervisors to remove vermiculite·

 IS95382 v4
                                                   9




                                                                                                       ()lJ1146(J

                                                                                                        0629-10
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 10 of 28
 concentrate or expanded vermiculite. Grace did not provide vermiculite to the general public,
 though throughout the 1970s, Grace donated vermiculite mill coarse tailings for use on the Libby
 High School running track {Grace paid for installation of a rubberized asphaltic running surface
 inapproximately 1981). ARS, EM

  Question 3h:

        Did the State of Montana issue any permits (e.g. water or air) that were applicable to the
 operations at any such location?

 Response 3h:

         Yes. In particular, the State of Montana issued several permits to the facilities. Grace
 had a mining pennit and an air quality permit. The mine had no water discharge pennit because
 no water was discharged; it was a closed loop system. Grace had a hazardous waste generator
 identification number in later years as required by state law because it generated used solvents
 from the maintenance facilities. Grace had underground storage tank permits from the state as
 required for storage of petroleum (gasoline and diesel). ARS

 Question 3i:

        Was vermiculite ore or product stored at any such location in a manner that permitted
 uncontrolled access to such product by employees or the general public?

 Res.ponse 3i:

        The Grace mine and mill property and screen facility were isolated and security was
present at the main gates to prevent unauthorized entry. Grace had fences and locked gates
during time periods when the facility was not in operation. No unauthorized person could drive
onto the properties although pedestrian access was not enforced. The export area was fenced to
discourage unauthorized entry. Employees had to request permission from their supervisors to
remove vermiculite concentrate or expanded vermiculite. Although Grace bad fences and
security to prevent unauthorized entry onto the premises, members of the public sometimes
entered the properties. ARS

Question 4:

        Describe the dust control measures or equipment used at each such location, including,
but not limited to the year of installation, the method of dust control used ~d reason why such
control measures or equipment were installed. That is, was any such action caused by a directive
or order from any regulatory agency of the State of Montana?




RS95382 v4
                                                lO



                                                                                                 0011461
                                                                                                     0629-11
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 11 of 28
 Response Question 4:

         Grace incorporates here by reference its General Objectiqns and its Objections To The
 Instructions and Definitions. Grace further objects to Question 4 as vague, ambiguous, overly
 broad and unduly burdensome to the extent that it requests information regarding "such location,'t
 "dust control," and "directive or order.~ These terms are not defined and are subject to differing
 opinions as to their ordinary meaning. Grace also objects to Question 4 to the extent that it
 seeks information outside the purview ofEPA's authority under 42 U.S.C. § 9604(e). Without
 waiving these objections, Grace responds as follows:

         Some of the measures taken by Grace or its predecessor mentioned may have been
 implemented in response to or in cooperation with recommendations from Benjamin F. Wake,
 an industrial hygienist with the Montana State Board of Health. However, regardless of
 government requirements, Grace had a policy of minimizing excess dust at the Libby facility.
 Grace implemented or continued a vast array of dust control meas~ at the Libby facilities over
 the years of operation.

          Specifically, within the first year of purchasing the facility, Grace added the following:
 At the mine, Grace used a controlled quantity of water or diesel fuel to control dust during
 drilling.

         At the dry mill, Grace added a bigger exhaust fan on January 20, 1964. All operating
units were connected to the ventilation systems and all belt discharges were hooded and
connected. All chutes were covered. Grace also added a new cyclone in 1965. After purchasing
the facility, Grace instituted a program of repair and maintenance on all air ducts; chutes and
casings. Grace required use of respirators in the dry mill. Grace added a monthly sweepdown of
the mill to remove dust :from rafters, purlins, gutter boxes and sills. Grace acquired dust count
apparatus and trained personnel to measure dust concentrations within the dry mill. Within the
first year, Grace began research to replace the dustiest portions of the dry mill with wet processes
such as the roll crusher installations.

       Grace relied on natmal ventilation in the skip car loading and unloading processes, but
provided respirators for employee use at the Kenworth truck loading area.

        At the screen facility, Gmce supplied respirators to operato,rs ofthe loader-dozer. The
load-out gates were equipped with hoods, duct system, and fan in 1956, prior to Grace's .tenure at
the facility. Also prior to Grace's involvement, the silo storage bins at the screen facility were
equipped with a ventilation system (included the load-iri elevator, load-mit gates, belt discharge.
load-out elevator, and discharge onto the river belt). In 1962 a system to control and remove dust
from the vermiculite concentrate consisting of fan, cyclone and dust holding bin was installed at
the discharge terminal of the river belt. Respirators were furnished at the load-out to address any
additional dust issues.




MS9S382 •4
                                                 11



                                                                                                       nn114.1i2
                                                                                                       0629-12
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 12 of 28
          The bagging equipment at the export area was ventilated. Any other employee that had
  reason to come in contact with quantities of dust was required to wear a respirator for the
  duration of the expostrre.                              ·

         Not long after purchasing the Libby operation, Grace became concerned with its ability to
 control dust in the dry mill and began investigating and researching the options for switching the
 milling to a completely wet process. It took Grace several years to fully engineer, test, and
 construct the new wet mill, but in 1974, the new wet mill opened, completely replacing the
 former dry mill and wet mill combination. At the new wet mill, as the wet concentrate was being
 dried, the exhaust air passed through a dust collection system.

         At the screening facility, all screening was done with dust collection equipment installed
 and functioning. At the load out facility, all loading was done with a dust collection system
 installed and functioning.

         Grace also added a variety of bag houses over the years (see Response 13, below) and did
 extensive research to develop a bonding agent to adhere the dust to the vermiculite concentrate.
 Starting in 1983, Grace applied soybean oil to the venniculite concentrate to hold any dust
 particles to the vermiculite.

              Grace employed a number of methods to control fugitive road dusts including use of No.
 5 oil on the driving surfaces at the mine, water trucks, special dust suppressant, and road sealers.    E=--
 Also, Grace employed air conditioned and filtered cabs in all its mining equipment starting in the
 late I 970s. ARS, EM

 Question 5:

         Did WRG have a medical surveillance program for each such location? If so when was it
 started and what was the purpose of such program? In addition to the so-called "Alpha List",
 what identifiers did WRG give to any other records of the medical condition of employees?

Re§l>Onse Question 5

         Grace incorporates here by reference its General Objections and its Objections To The
Instructions and Definitions. Grace further objects to Question 5 as vague, ·ambiguous, overly
broad and unduly burdensome to the extent that it requests·infonnation regarding "such location,"
a "medical surveillance program," and an "Alpha list." These terms are not defined and are
subject to differing opinions as to their ordinary meaning. Grace further objects to Question 5
to the extent it requests disclosure ofinf«?nnation subject to Montana's constitutionally protected
right to privacy or seeks information outside the purview of EPA's authority under 42 U .S.C.
§ 9604(e). Without waiving these objections, Grace responds as follows:                   ·

        Grace maintained a medical surveillance program and complied with all applicable
governmental regulations regarding the monitoring of its employees' health. Since 1956, Grace
and its predecessor, required pre-employment physical examinations at Libby. ·A medical

IIS9S382 v4
                                                   12



                                                                                                    1)01146:1

                                                                                                        0629-13
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 13 of 28
      . ·-·   - ---·----,-----------------------------------




  surveillance program had been evolving since 1959 when X-ray testing of employees at Libby
  was conducted. In 1964 and annually thereafter, another set ofX-rays was done on Libby
  employees and periodic X-ray testing was begun at that time, the results of which were made
  available to the personal phys~cian of each employee for interpretation, with instructions to the
  employee to contact his physician to discuss the results. The X-ray tests were performed and
  evaluated by independent physicians selected by personnel at the Libby facility.

          Beginning in the early I 970s, Grace management met with employees individually to
  discuss their X-ray test results. and to recommend further evaluation from a personal physician.
  Pulmonary function tests were added in 1974. Spirometry tests were performed on Libby
  employees in 1964 and were conducted periodically after 1975 _ In 1977, Grace conunissioned a
  chest X-ray evaluation program to detennine the nature of lung problems of Grace's employees
  at the mining and milling operations in Libby. Since 1978, Grace required its Libby employees
  to complete a health status questionnaire. Since the mid-1970s, Grace required that all new
  employees be non-smokers.

              Grace is unaware of any "identifiers" for its employee medical records.

              Grace incorporates here by reference its response to Question -20.

  Ouestion6:

         When did WRG frrst find Tremolite in the venniculite ore? Thereafter, did WRG
 regularly sample the venniculite ore to detennine the percentage oftremolite? What was a
 representative percentage of tremolite in the vermiculite ore?

 Response Question 6:

          Grace incorporates here by reference its General Objections and its Objections To The
 Instructions and Definitions. Grace further objects to Question 6 as vague, ambiguous. overly
 broad and unduly burdensome to the extent that it requests information regarding "vermiculite
 ore" and a "representative percentage·." These tenns are not defined and are subject to differing
 opinions as to their ordinary meaning. Grace further objects to Question 6 because this request
 is not limited by location or time period and is outside the purview of EPA's authority under 42
 U.S.C. § 9604(e). Without waiving these objections, Grace responds as follows:

          Grace was aware of the presence oftremolite in the vermiculite ore deposits when it
  purchased the company in 1963. Grace determined the amount of vermiculite present in the ore
  and was generally if not specifically aware of the content oftremolite in both the deposits and the
. ore. The amount oftremollte varied as different geologic concentrations of vermiculite ore were
  mined. On average, after the vermiculite ore was milled and concentrated, the amount of
  tremolite in the concentrate was 1% or less. After the concentrate was expanded or exfoliated, if
  any tremolite remained, it was only a trace amount.              ·




IS9S382Y4
                                                    . 13




                                                                                                      0011464
                                                                                                        0629-14
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 14 of 28
             Grace had drill hole data that specified where the concentrations of vermiculite were and
  the various grades; it also identified how much tremolite was in each hole as well as other non-
  venniculite materials. Grace had a policy of not processing vermiculite containing higher
  concentrations of tremolite -those portions of the mine went directly to waste piles rather than
  through the mill.

             Grace incorporates here by reference its response to Question 8.

  Question 7:

       Has WRG determined that tremolite caused asbestosis? When did WRG first tell the
 employees of this health hazard?

 Response Question 7:

          Grace incorporates here by reference its General Objections and its Objections To The
 Instructions and Definitions. Grace further objects to Question 7 as vague, ambiguous,
 overbroad and unduly burdenso~e to the extent that it requests information regarding the term
 "health hazard." The term "health hazard" is not defined and is subject to differing opinions as to
 its ordinary meaning. Grace objects to Question 7 to the extent that it seeks legal or medical
 opinions regarding "causation" and "asbestosis." Grace also objects to Question 7 because it
 seeks information outside the purview of EPA's authority under 42 U.S.C. § 9604(e). Without
 waiving these objections, Grace responds as follows:

         Grace has determined that asbestiform tremolite may cause asbestosis under certain
 conditions, including substantial dose and dilration.

        Grace cannot identifY the precise date or manner in which one or more of its employees
might have become aware of alleged health haznrds associated with the .inhalation of asbestos
fibers by human beings. However, through established Health and Safety Committees, Grace
employees met periodically to discuss health, safety and asbestos issues. Grace has no
documented information regarding specific topics discussed at these meetings. Additionally,
union records reflect the existence of a dust committee specifically tasked with addressing dust
issues at the Libby facilities and knowledge on the part of the union in approximately 1962 or
1963 regarding health hazards associated with the dust.

       Beginning in 1972, Grace placed government required signs in the mine with the
following warning:

                                               ASBESTOS
                                            DUST HAZARD
                                        Avoid Breathing Dust.
                                Wear Assigned Protective Equipment.
                        Do Not Remain In Area Unless Your Work RequiTes It.
                      Breathing Asbestos Dust May Be Hazardous To Your Health.

1595382 v4
                                                    14




                                                                                                         0629-15
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 15 of 28
         In 1979, Grace published a brochure, distributed to its employees in Libby, which dealt
 with the subject of asbestos and health. Also, in 1979, as part of regular employee training and
 educational meetings, Grace instituted a slide show and question-and-answer session. As. with
 the employee brochure, that slide show included references to asbestos and health. In 1983 or
 1984, Grace and an outside consultant developed a tape and slide show presentation entitled
 "Picture Perfect" which was shown annually to Libby employees and included references to,
 among others, lung cancer and mesothelioma. Grace has complied with all applicable
 governmental regulations regarding notifying its employees of potential job hazards, including
 asbestos exposure.

            Grace incorporates here by reference its response to Question 5.

 Question 8:

        Can tremolite be separated from vermiculite ore? If so, did WRG ever attempt to make
 such separation prior to the sale of its product?

 Resnonse Question 8

         Grace incorporates here by reference its General Objections and its Objections To The
Instructions and Definitions. Grace further objects to Question 8 as vague, ambiguous,
overbroad and unduly burdensome to the extent that it requests information regarding "its
product," "vermiculite ore" and "separated." Th~e terms are not defmed and are subject to
differing opinions as to their ordinary meaning. Grace also objects to Question 8 to the extent
that it seeks information regarding the "sale of its product", without any limitation as to time
period or location, as being outside the purview of EPA's authority under 42 U.S.C. § 9604(e).
Without waiving these objections, Grace responds as follows:

       Most, but not all tremolite can be removed from vermiculite ore. Grace attempted to
remove as much tremolite as possible from the vermiculite ore in the milling process. As a
matter of practice, Grace did not process ore with higher concentrations oftremolite.

        By 1983, Grace was tracking tremolite removal. Grace was constantly striving to
improve removal oftremolite from the ore concentrate. For instance, in 1983, Grace was
removing on average 98.3% of the tremolite in the ore (reducing the amount oftremoliie in the
vermiculite concentrate to approximately 0.51%). By 1987, Grace was removing 99.6% of the
tremolite from the ore resulting in vermiculite concentrate with 0.1 ~In tremolite.

            Grace incorporates here by reference its response to Question 6. ARS




M~95382v4
                                                   15




                                                                                                    0011466
                                                                                                     0629-16
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 16 of 28
 Question 9:

         Provide a listing ofWRG controlled (i.e. subsidiary, partner, joint venturer) companies
 that purchased raw (i.e. product that had not undergone exfoliation treatment) vermiculite ore
 from WRG that was produced at the Libby, Montana mine.

 Respmse Question 9

         Grace incorporates here by reference its General Obj~ctions and its Objections To The
 Instructions and Definitions. Ornce further objects to Question 9 as vague, ambiguous,
 overbroad and unduly burdensome to the extent that it requests information regarding "product",
 "purchased" "venniculite ore," "exfoliation treatment" and the "Libby, Montana mine". These
 terms are not defined and are subject to differing opinions as to their ordinary meaning. Without
 waiving these objections, Grace responds as follows:

        Grace did not sell "raw vermiculite ore" to anyone. Grace owned certain vermiculite
 expanding plants around the United States that likely received vermiculite concentrate from the
 Libby mine including, but potentially not limited to, the following:

Albany, N.Y.                                         · North Little Rock, Ark.
Atlanta, Georgia                                       Oklahoma City, Oklahoma
Binningbam. Alabama                                    Omaha, Nebraska
Boca Raton, Florida                                    Phoenix, Arizona
Chicago, lllinois                                      Pompano Beach, Florida
Dallas, Texas                                          Portland, Oregon
Dearborn, Michigan                                     Sacramento, Calif.
Denver, Colorado                                       San Antonio, Texas
Detroit, Michigan                                      Santa Ana, California
Easthampton, Mass.                                     Savannah, Georgia
Ellwood City, Penn.                                    Sharpsburg, Penn.
High Point, N. Carolina                                South Omaha, Nebraska
Irondale, Alabama                                      St. Louis, Missouri
Jacksonville, Florida                                  Tampa, Florida
Kansas City, Missouri                                  Travelers Rest, S. Carolina
Kenilworth, Maryland                                 · Trenton, New Jersey
Libby, Montana                                         Utica, New York
Los Angeles, Calif.                                    Weedsport, N. Y.
Milwaukee, Wisconsin                                   West Chicago, Illinois
Minneapolis, Minnesota                                 West Glendale, Illinois
Muirkirk, Maryland                                     Wilder, Kentucky
Nashville, Tennessee
Newark, California                                   Ari-Zonolite Co.
New Castle, Pennsylvania                             Calif. Zonolite Co. - L.A.
New Orleans, Louisiana                               Calif. Zonolite Co. - Newark
North Billerica, Mass.                               Calif. Zonolite Co. - Santa Ana

159538lv4
                                                16




                                                                                                   0011467
                                                                                                     0629-17
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 17 of 28
 Texas Venn. Co.-Dallas
 Texas Venn. Co.-San Antonio
 Verm.- N.W. Portland
 Verm.- N.W. Spokane
 Western Mineral Products


 Question 10;

       Provide a listing of non-WRG controlled companies that purchased raw vermiculite ore
 from WRG that was produced at the Libby, Montana mine.

 Response Question 10

          Grace incorporates here by reference its General Objections and its Definitional
 Objections. Grace further objects to Question 10 as vague, ambiguous, overly broad and unduly
 burdensome to the extent it requests information regarding "non-WRG controlled companies.,
 11
    purchased 11 "vermiculite ore" and the "Libby, Montana mine". These terms are also not defined
 and are subject to differing opinions as to its ordinary meaning. Grace also objects to Question
 10 to the extent that it requests confidential or proprietary business information and/or
 information protected under various trade secret and intellectual property laws. Wit:Jtout
 waiving these objections, Grace responds as follows:

        Grace did not sell "raw vermiculite ore" to anyone. Grace sold vermiculite concentrate to
a variety of business entities, including several companies with licenses from Grace, and
including but potentially not limited to the following domestic customers: See Attachment A.

Question 11:

      Provide a listing of WRG controlled companies that purchased exfoliated vermiculite
from WRG that was produced at the Libby, Montana mine.

Response Question 11:

        Grace incorporates here by reference its General Objections and itS Definitional
Objections. Grace further objects to Question 11 as vague, ambiguous, overly broad and unduly
burdensome to the extent it requests infonnation regardmg "WRG controlled companies,"
"purchased," "exfoliated vermiculite, 11 and the "Libby, Montana mine". These terms are also not
defined and are subject to differing opinions as to its ordinary meaning. Grace also objects to
Question 11 to the extent that it seeks information regarding any purchase of exfoliated
vermiculite, without any limitation as to time period or product resale, as being.outside the
purview of EPA's authority under 42 U.S.C. § 9604(e). Grace also objects to Question 11 to the
extent that it requests confidential or proprietary business information and/or information     ·
protected under various trade secret and intellectual property laws.



NS9S382 v4
                                                17




                                                                                                 0011468

                                                                                                     0629-18
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 18 of 28
          Grace objects to Question 11 as overbroad and unduly burdensome because it requests
   information which does not currently exist in any reasonable subset of documents and, in fact,
   would require the review of over one million pages in order to extrapolate the necessary
   information. Moreover, all such documents    arebeing made available to EPA not later than
   March 6, 2000.                                                                     ·

   Question 12:

        Provide a listing of non-WRG controlled companies that purchased exfoliated vermiculite
  from WRG that was produced at the Libby, Montana mine.

  Response Question 12:

           Grace incorporates here by reference its General Objections and its Definitional
   Objections. Grace further objects to Question 12 as vague, ambiguous, overly broad and unduly
   burdensome to the extent it requests information regarding "product", "purchased, " "non-WRG
   controlled companies," "vermiculite ore," "exfoliation treatment" and the "Libby, Montana
   mine". These terms are also not defined and are subject to differing opinions as to their ordinary
 . meaning. Grace also objects to Question 12 to the eXtent that it seeks information regarding any
   purchase of exfoliated vermiculite, without any limitation as to time period or product resale, as
   being outside the purview ofEPA's authority under 42 U.S.C. § 9604(e). Grace also objects to
   Question 12 to the extent that it requests confidential or proprietary business information and/or
   information protected under various trade secret and intellectual property laws.

         Grace objects to Question 12 as overbroad and unduly burdensome because it requests
  information which does not currently exist in any reasonable subset of documents and, in fact,
. would require the review of over one. million pages in order to extrapolate the necessary
  information. Moreover, all such documents are being made available to EPA not later than
  March 6, 2000.

  Question 13:

         What controls existed (e.g. bag houses or scrubbers) on dust particles in the steam
  exhaust from the mine or any exfoliation facility?

 Response Question 13

          Grace incorporates here by reference its General Objections and its Definitiorull
  Objections. Grace further objects to Question 13 as vague, ambiguous, overly broad and unduly
  burdensome to the extent it requests information regarding "dust particles, "steam exhaust, n
                                                                             II

  "mine," "any exfoliation facility." These terms are also not defined and are subject to differing
  opinions as to its ordinary meaning. Grace also objects to Question 13 to the extent that it seeks
  information regarding any exfoliation facility, without any limitation as to time period or
  location, as being outside the purview of EPA's authority under 42 U.S.C. § 9604(e). Without
· waiving these objections, Grace responds as follows:

 1595382 v4
                                                  18



                                                                                                       0011469
                                                                                                        0629-19
  Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 19 of 28
         Grace assumes tPa.t the question asks what particulate matter emission control devices or
 means existed .at any part of the Libby facility. Grace had baghouses at the following locations at
 the Libby facility: dryer (mill), product belt (mill), skip (surface tramway), 350 ton truck dump
 (at screen plant), screen plant, 2 units at inventory storage (screen plant), l21b level, export
 (bagging facility in town), and river loading (across Kootenai from screen plant).

        Grace incorpomtes here by reference its response to Question 4. ARS

 Question 14:

        What types of waste products or waste materials were produced at each such location and
 describe what was done with each such waste stream to dispose of such materials?

Response Question 14

        Grace incorporates here by reference its Gerieml Objections and its Definitional
Objections. Grace further objects to Question 14 as vague, ambiguous. overly broad and tmduly
burdensome to the extent it requests information regarding "waste products," "waste materials,"
"each such location," "waste stream," "dispose" and "such materials." These terms are also not
defined and are subject to differing opinions as to their ordinary meaning. Grace also objects to
Question 14 to the extent that it seeks information regarding "each such location," without any
limitation as to time period or location, as being outside the purview of EPA's authority under 42
U.S.C. § 9604(e). Without waiving these objections, Grace responds as follows:

        At the mine, non-vermiculite material was hauled to a waste dump on site. The larger
sized material was separated at the hopper and hauled to the same waste dump on site. Mill
tailings were transferred to either a coarse tailing pile or a slimes impoundm~nt on site. ARS

Question 15:

       Did WRG decide in the venniculite production process to differentiate between ore
bodies containing greater amounts of tremolite and those containing less tremolite?

ResJ?Onse Question 15:

        Grace incorpomtes here by reference its General Objections and its Definitional
Objections. Grace further objects to Question 15 as vague, ambiguous, overly broad and unduly
burdensome to the extent it requests information regarding "production process," "differentiate"
and "ore bodies. 11 These terms are also not defined and are subject to differing opinions as to .
their ordinary meariing. Grace also objects to Question 15 to the extent that it seeks information
regarding any "vermiculite production process," without any limitation as to time period or
location, as being outside the purview ofEPA's authority under 42 U.S.C. § 9604(e). Without
waiving these objections, Grace responds as follows:




                                                19




                                                                                                 0011470

                                                                                                     0629-20
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 20 of 28
           Yes. Grace had a complete drill hole database of the mining area. This database allowed
  the mine planning department to identifY areas of high tremolite concentrations. These areas,
  irrespective of the amount of vermiculite in them, were classified as waste and hauled to a mine
  waste dump. The amount of tremolite in the mill feed material was held to as low a percentage
  ru; possible.

              Grace incorporates here by reference its response to Question 6. EM. ARS

  Question 16:

         Did WRG check its venniculite ore for the presence oftremolite? Iftremolite was found
 to be present, did WRG sell such ore in the same manner as if no trernolite was present?

 ReSjlonse Question 16:

         Grace incorporates here by reference its General Objections and its De:fmitional
 Objections. Grace further objects to Question 16 as vague, ambiguous, overly broad and unduly
 burdensome to the extent it requests information regarding "vermiculite ore,'' "presence,"
 "check" and "same manner." These terms are also not defined and are subject to differing
 opinions as to its ordinazy meaning. Grace also objects to Question 16 to the extent that it seeks
 information regarding any "vermiculite ore,'' without any limitation as to time period or location,
 as being outside the purview of EPA's authority under 42 U.S .C. §. 9604(e). Without waiving
 these objections, Grace responds as follows:

        Yes, Grace checked its vermiculite ore fo~ the presence oftremolite, although the
techniques were somewhat limited in the earlier years. Ore was checked for tremolite visually in
the mine and sorted to either the transfer point or the waste dumps. Grace also checked the
vermiculite concentrate for the presence oftremolite. From 1983, Grace was able to determine
accurately quantitatively the amount of tremolite in the concentrate shipped from the Libby
operations. The amount of tremolite in the concentrate was reduced from 0.5% by weight in
1983 to less than 0.1% by weight in 1990. Grace incorporates here by reference its responses to
Questions 6, 8, and 15. ARS, EM

       Grace sold vermiculite concentrate from the Libby mine with special warning labels.
Grace placed the folloWing warning labels on bags of vermiculite concentrate from Libby starting
in March 1976:

                                         CAUTION
                                 CONTAINS ASBESTOS FIBERS
                            BREATHING ASBESTOS DUST MAY CAUSE
                                       SERIOUS BODILY HARM

       Warning placards were first placed on covered hopper cars carrying vermiculite
concentrate shipments from Libby in September 1977:


1159S382 v4
                                                   20




                                                                                                   0011471
                                                                                                       0629-21
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 21 of 28
                                       CAUTION
                         PRODUCT CONTAINS ASBESTOS FIBERS
                                 AVOID CREATING DUST
                           BREATillNG ASBESTOS DUST MAY
                                  CAUSE BODILY HARM
                                     IMPORTANT
                          TillS NOTICE TO BE REMOVED UPON
                              UNLOADING CAR CON'IENTS
                              VERMICULITE CONCENTRATE
                        DATE        W.R. GRACE & CO., LIBBY, MT

       Beginning in approximately 1974, Grace supplied Materia] Safety Data Sheets to its
 customers.

 Question 17:

        Did WRG know that employees regularly left the mine or other WRG facilities with
 vermiculite/tremolite dust from the various operations on their clothes?

 Response Question 17

         Grace incorporates here by reference its General Objections and its Definitional
 Objections. Grace further objects to Question 17 as vague, ambiguous, overly broad and unduly
 burdensome to the extent it requests infonnationregarding "regularly," "vermiculite/tremolite
 dust, " "the mine," "WRG facilities," and "various operations." These terms are also not defined
 and are subject to differing opinions as to their ordinary meaning. Grace also objects to
 Question 17 to the extent that it seeks information regarding "WRG facilities" or "various
 operations," without any limitation as to time period or location, as being outside the purview of
 EPA's authority under 42 U.S.C. § 9604(e). Without waiving these objections, Grace states as
 follows:                                                      ·

          No. Grace employees did not "regularly" leave the mine with venniculite/tremolite dust
  on their clothes. Air blowers, and later vacuwn systems, were available to employees to remove
  dust from clothes prior to leaving the mine area. Company issue coveralls and on-site laundry
  services have been provided to the mechanics since Grace began operating the mine in 1963.
· The 1979 brochure given t~ all Libby employees advised the employees to clean their clothing
  and remove dust before leaving work to avoid taking any of the dust into their homes. Since the
  mid-1980's, Grace required Libby employees to wear a uniform at work and change clothes
  before leaving the facility.

Question 18:

      What actions were taken by WRG to prevent the tran~port of such dust material to the
homes of employees?



                                                21




                                                                                                    0011472
                                                                                                      0629-22
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 22 of 28
 Reswnse Question 18

         Grace incorporates here by reference its General Objections and its Definitional
 Objections. Grace further objects to Question 18 as vague, ambiguous, overly broad and unduly
 burdensome to the extent it requests infonnation regarding "such dust material" .and "homes of
 employees." These terms are also not defined and are subject to differing opinions as to their
 ordinary meaning. Grace also objects to Question 18 to the extent that it seeks infonnation,
 without any limitation as to time period or location, as being outside the purview of EPA's
 authority under 42 U.S.C. § 9604(e). Without waiving these objections, Grace states as follows:

        Grace incorporates here by reference its response to Question 4, 7 and 17. Additionally,
 Grace consistently treated the roadway to the mine with various materials in an effort to
 minimize the dust which at times may be created by vehicular traffic.

 Question 19:

       Did WRG ever operate or participate with a regulatory agency in any air sampling
 programs or studies?

 Re§Ponse Question 19:

         Grace incorporates here by reference its General Objections and its Defmitional
Objections. Grace further objects to Question 19 as vague, ambiguous, overly broad and unduly ·
burdensome to the extent it requests infonnation regarding "operate or participate." This term is
also not defined and is subject to differing opinions as to its ordinary meaning. Grace ~so
objects to Question 17 to the extent that it seeks information regarding any "any programs or
studies, 11 without any limitation as to time period or location, as being outside the purview of
EPA's authority under 42 U.S.C. § 9604(e). Without waiving these objections, Grace responds
as follows:

         Yes. In approximately 1965, air sampling as part of general health and safety reviews
was performed by Grace personnel at the Libby mine and miU. Starting in the late 1960s, Grace
and the Montana Public Health Department cooperated in joint air sampling efforts, comparing
test results to ensure accurate measurements. Since approximately 1969, periodic dust studies as
part of general health and safety reviews have been performed by Grace personnel on a routine
basis. There have been a nutriber of dUst studies that weie not performed by Grace. The first
report of a study by an organization which mentions duSt of any type or air quality was written by
the Montana State Board of Health regarding its inspection of the Libby plant on December 9,
194 I. There have been a number of studies in the Libby facilities which mention asbestos dust.
For example, in 1956, 1959, and several times in the 1960s, the Montana Public Health
Deparbnent inspected and reported on the Libby mine and mills, then owned and operated by the
Zonolite Company, and in October 1968, the U.S. Department of Health, Education and Welfare
reported on its air sampling at Libby.



IS953B2""
                                               22



                                                                                                   0011473
                                                                                                     0629-23
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 23 of 28
                          ......   -··--------------




  Question 20:

          Did WRG con~uct or·participate with any regulatory agency or academic institution in a
   mortality study involving its Libby, Montana employees?

  Response Question 20:

          Grace incorporates here by reference its General Objections and its Definitional
  Objections. Grace further objects to Question 20 as vague, ambiguous, overly broad and unduly
  burdensome to the extent it requests information regarding "mortality studies" and "Libby, ·
  Montana employees." These tenns are also not defined and are subject to differing opinions as to
  their ordinary meaning. Grace also objects to Question 20 Grace to the extent it seeks
  information subject to Montana's constitutionally protected right to privacy. Without waiving
  these objections, Grace responds as follows:

        Yes. The following studies, both mortality and other, were conducted on Grace
  employees in Libby, Montana:

         William S. Spicer, Jr., M.D., Head, Division for Pulmonary Diseases, University of
  Maryland, School of Medicine, Baltimore, Maryland, conducted a review of spirometry tests and
  chest X-rays of Grace employees in Libby, Montana. The results of the study, entitled
  "Asbestosis Study", are attached to a letter dated January 27, 1965 from Dr. Spicer to Dr. Robert
  Chenowith, Medical Director, Maryland Casualty Company, Baltimore, Maryland.

        In 1977, Grace commissioned a chest X-ray evaluation program to deteni:tine the nature
 oflung problems of Grace's employees at the mining and milling operations in Libby, Montana.
 The study was completed under the auspices ofEnbionics, and reported by Daniel T. Teitelbaum,
 M.D., to Grace on August 25, 1978.

        Richard R Monson, M.D., Sc.D., of the Harvard School ofPublic Health, Boston,
 ·Massachusetts, conducted a mortality study of Libby employees in 1982. ·

         J. Corbett McDonald, M.D., of McGill University, Montreal, Canada, began an
 epidemiological study in 1983 of the mortality and radiological changes in miners exposed to
 tremolite asbestos in the vermiculite mined and milled at Grace's Libby, Montana vermiculite
 mine. The findings of the study were presented at the Sixth International Symposium on Inhaled
 Particles, sponsored by the British Occupational Hygiene Society, at Cambridge University in
 England on September 4, 1985. This study was published in the British Journal ofindustrial
 Medicine in 1986.

          Harland Amandus, Ph.D., conducted a study of morbidity and mortality of workers who
  were employed at vermiculite mines and mills near Libby, Montana, for the Division of
  Respiratory Disease Studies of the National Institute for Occupational Safety and Health. The
  results of the study are discussed by Dr. Amandus in the report entitled "The Morbidity and
· Mortality ofVenniculite Miners and Millers Exposed to Tremolite-Actinolite;•t This report is

 15953!2 v4
                                              . 23




                                                                                                   0011474
                                                                                                      0629-24
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 24 of 28
dated December 25, 1986, and was received by personnel employed by Grace Cons_truction
Products Division.

Question 21:

       Did WRG conduct sampling of any environmental media to determine if hazardous
substances were released from each such location? If so, describe such study with respect to the
scope of the study and the desired information to be obtained.

Resoonse Question 21:

        Grace incorporates here by reference its General Objections and its Definitional·
Objections. Grace further objects to Question 21 as vague, ambiguous, overly broad and unduly
burdensome to the extent it requests information regarding sampling of "any environmental
media" and "such location." These terms are also not defined and are subject to differing
opinions as to their ordinary meaning. Grace also objects to Question 21 to the extent that it
seeks information regarding any "such location," without any limitation as to time period or
location, as being outside the purview of EPA's authority under 42 U.S.C. § 9604(e). Without
waiving these objections, Grace responds as follows: ·

        When Grace ceased operations at the facility in 1990 it conducted a thorough
enviromnental media investigation and closed the mine, mill, and other operations in accord with
Montana mining and environmental laws. As part of the closure, Grace disposed of
PCB~containing transformers, abated underground storage tanks and some associated
contaminated soils, and found and abated contaminated soils associated with some underground
plumbing works at the export area. Prior to closure, Grace abated and disposed of
PCB-contaminated concrete.. Also not associated with the closure, the BN railroad leased
property was found to contain contaminants not"associated with the time period Grace leased the
property; the contaminated soils were excavated, incinerated, and returned in compliance with
state environmental laws.

       Grace incorporates here by reference its response to Question 19.




                                              24



                                                                                               0011475
                                                                                                   0629 25
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 25 of 28
                                    CERTIFICATION

       I, David M. Cleary, hereby certify:

       1. I am the person authorized by W. R. Grace & Co.-Conn., to respond to the
           Environmental Protection Agency's (EPA's) request for Information ·
          concemi~g the Libby Asbestos Site In libby, Montana.

       2. Though counsel, I have made a reasonable review of documents and
          Information relevant to the request.

      3. I hereby certify that the attached response to EPA's request is complete to
         the best of my knowledge.




                              David M. Cleary
                              Senior Environmental counsel
                              W. R. Grace & Co.




                                                                                       0011476
                                                                                        0629-26
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 26 of 28
CONF\OENTl~l                         ATTACHMENT A

  Licensees:                                 Allied Chern Dye - Philadelphia
  J.J. Brouk & Co.                           Al-ParPeat
  Certain-Teed Prod.                         American Gypsum Co.
  Cleveland Builders                         American Perlite
  Cleveland Gypsum Co.                       Wm. R. Barnes
  Diversified Insulation                     Bestwall Gypsum - Acme
  Examet Ltd. - Smithville                   Bestwall Gypsum - Akron
  Genstar Gypsum                             Bestwall Gypsum - Blue Rapids
  I.C.J.- United States Inc.                 Bestwall Gypsum - Brunswick
  International Vermiculite Co.              B estwall Gypswn - Ft. Dodge
  MacArthur Co.                              Bestwall Gypsum - Grand Rapids
  Mica Pellets Inc.                          Bestwall Gypsum -New Orleans
  B.F. Nelson Mfg. Co.                       Bestwall Gypsum - Wilmington
  Nawrocki Insulation                        Big Horn Gypsum Co. - S. Mateo
  Oklahoma Venn, Co.                         Big Horn Gypsum Co. -Cody
. Robinson Insul.- Minot                     Blue Diamond Co. -Arden
  Robinson Insul. - Great Falls              Blue Diamond Co. -Niles
  Southwest Venn. Co.- Albuquerque           California Gypsum
  Southwest Verrn. Co.- Lubbock              Caltex Petroleum Inc.
  Stronglite Products Co.                    Carboline Co.
  Supreme Perlite Co.                        Carborundum
  Tennessee Zonolite Co.                     Celotex Corp. - Cody
  Texas Venn. Co. -Dallas                    Celotex Corp. - Edgewater
  Texas Verm. Co.- San Antonio ·             Celotex Corp. - Hamlin
 Thermic Refractories                        Celotex Corp. - Philadelphia-
 V erm. - Intermountain Inc.                Celotex Corp. - Port Clinton
 V erm. Products - Houston                  Celotex Corp. - Fort Dodge
 Verm. Industrial Corp.                     Centex American Gyp.
 Verm. Industries- E. Palestine             Chron Chemical
 Venn. ofHawaii                             C.MJ.
 Venn. Insulation - Ligabine                C.MJ.. Texas Inc.
 Wempco - Denver                            Colorado Kansas Seed Co.
 Wempco - Milwaukee                         Cominco Ltd.
 Wempco -Minneapolis                        Dearborn Chemical
 Wempco - Omaha                             Diercks Forest Ind.
 WeStrec Ind. ~ Oakville                    Dodson Mfg.
 World's Best Transport                     Exomet - Smithville
Industrial:                                 Fibreboard Paper - Florence
 3-M Company                                Fibreboard Paper - Newark
Adams&Co.                                   Fibreboard Paper - Southgate
Allied American Gyp.                        FlintKote Co. - Sweetwater
Allied Block                                FlintKote Co. - Arden
Allied Chern Dye - Edgewater                FlintKote Co.- Camden · .          ~\~~

1595382 v4                                                       \,~~W\\)b\

                                                                                 0011477
                                                                                  0629-27
Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 27 of 28
  CONF\OENT\~L
   FlintKote Co. - Niles                    Premier Enterprises
   Foseco Ltd.- Cucamonga                   Pryor Giggey
   H.B. Fuller Co.                          PVP Industries
   Garloklnc.                               Rapid Indust. Plastic
   C. Gartenmann & Co.                     Ruberaid Co. - Caledonia
   General Electric - San Bernadino        Republic Gypsum Co.
   General Mills - Minneapolis             Republic Housing - Rosario
   Genstar                                 Riley Ruminant Nutrient
   Georgia-Pacific, Sigurd                 Robt T. Smith
   Georgia-Pacific, Bestwall               Shelter Shield
   Georgia-Pacific, Fort Dodge             Steel Services
  Georgia-Pacific, Himes                   Swift & Company
  Grand Rapids Gypsum                      Temple Gypsum - Memphis
  James Hardie Gypsum                      Texas Gypsum- El Paso
  Inland Steel Corp. - Chicago             Texas Gypsum- IrvU,.g
  J.E. Love & Sons Ltd.                    Three Rivers Gypsum
  Johns-Manville, Apex                     Topex Company
  Johns-Manville, Florence                 Truroc Gypsum
  Kaiser Gypsum - Seattle                  Twin Cities Wholesale
  Kaiser Gypsum - Antioch                  U.S. -GypsQm - Empire
  Kaiser Gypsum - Long Beach              U.S. Gypsum- Irving
  Kaiser Gypsinn - Rosario                U.S. Gypsum- Lewistown
  Kalo Inoculant                          U.S. Gypsum - Plaster City
  N.S. Koos & Sons                        U.S. Gypsum- Santa Fe Springs
  Lexington Mill & Elevator Co.           U.S. Gypsum- Sigurd
  Lloyd A. Fry Roofing Co.                U.S. Gypsum- Southard
 ~arvelitelndusOies                       U.S. Gypsum- Sperry
Masonite Comm. Div.                       U.S. Gypsum- Staten Island
Midwest Rubber                            U.S. Steel Corp. - Chicago
National Gypsum - Rotan                   U.S. Steel Corp. - Duquesne
National Gypsum - Richmond                U.S. Steel Corp. -Ensley
National Gypsum -Long Beach               U.S. Steel Corp. -Fairfield
National Gypsum - Fort Dodge              U.S. Steel Corp. - Fainose Hills
Norwest Gypsum Co.                        U.S. Steel Corp. - Gary
O.M. Scott & Sons Inc.                    Van-Packer Co;
Onduline-USA Virginia                     Voluntary Purchasing Group
Pabco Gypsum Co.                          Western Gypsum - Oakville
Pabco Products - Apex                     Western Gypsum - Santa Fe
Pabco Products - Newark                   Westroc Ind.- Oakville
Paul Marsh Inc.                           Weyerhaeuser Co.




N59S3B2 Y4
                                      2



                                                                             0(!11478
                                                                             0629-28
 Case 2:17-cv-00063-D Document 63-14 Filed 05/21/19 Page 28 of 28
